645 N.W.2d 342 (2002)
249 Mich. App. 338
Pete TRAVIS, Edna Travis, Richard Johnson, and Patricia Johnson, Plaintiffs-Appellees,
v.
Keith PRESTON and Glenn Preston, d/b/a Preston Farms, Defendants-Appellants.
Docket No. 221756.
Court of Appeals of Michigan.
Decided January 22, 2002.
Released for Publication April 4, 2002.

ORDER ENTERED JANUARY 22, 2002
Travis v. Preston, Docket No. 221756. This matter is before the Court on defendants' motion for rehearing. We grant rehearing and vacate our previous opinion released for publication, 247 Mich.App. 190, 635 N.W.2d 362 (2001). A new opinion, Travis v. Preston (On Rehearing), is released in conjunction with this order.